 LATHERS LOCAL 46 (BUILDING CONTRACTORS)The Metallic Lathers' Union of New York and Vi-cinity Local 46 of The Wood,Wire and MetalLathers' International UnionandMackC. Grif-finandPembroke BlydenandEarl DiggsandLinton BrownandAlexander ThompsonandJohn A.Clearyand Building Contractors Asso-ciation,Inc. and The Cement League,Parties totheContract.Cases 2-CB-6021(E), 2-CB-6046(E), 2-CB-6868(E), 2-CB-6923(E), 2-CB-6841(E), 2-CB-6851(E), 2-CB-6859(E), and 2-CB-6900(E)June 30, 1988SUPPLEMENTAL DECISION ANDORDERBY CHAIRMANSTEPHENS AND MEMBERSJOHANSEN AND BABSONOn February 11, 1983, Administrative LawJudge Michael O.Miller issuedthe attached sup-plemental decision.The General Counsel filed ex-ceptions and a supporting brief, and The MetallicLathers'Union of New York and Vicinity Local46 of The Wood, Wire and Metal Lathers'Interna-tionalUnion (the Applicant) filed a brief in opposi-tion to the General Counsel's exceptions. The Gen-eralCounsel then filed a motion to strike certainportions of the Applicant's brief.' The Applicantfiled a response in opposition to the motion tostrike as well as a supplemental memorandum con-testing the Board's jurisdiction to hear and decideexceptions to the judge's decision.2 Finally, theGeneral Counsel filed a supplemental brief in oppo-sition to this memorandum.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.iTheGeneralCounsel movedto strike as untimely all statements con-tained in the Applicant's opposition to the General Counsel's exceptionsthat deny or contest the Applicant's failure to cooperate in the investiga-tion of the underlying unfair labor practice case In support of themotion,the General Counsel points out that the judge, in his supplemen-tal decision, specifically found that the Union cooperated only minimallyin the investigation of the unfair labor practice charges The Applicantdid not except to this, or any other, part of the judge's supplemental deci-sionAccordingly,since the Applicant's assertions of cooperation areraised for the first time in its brief,we grant the General Counsel'smotion to strike them However, in view of our determination that theGeneral Counsel presented evidence, which if credited and found suffi-ciently probative would have constituted a prima facie case,we find itunnecessary to rely on the Applicant's minimal cooperation in the investi-gation of the underlying charges.2In its supplemental memorandum contesting the jurisdiction of theBoard to hear and decide the General Counsel's exceptions,the Appli-cant contends that the Board has no jurisdiction to review the judge'sdecision based on the original language in the Equal Access to JusticeAct (EAJA), 5 U S C § 504 (1982)Subsequent to the filing of this motion, the Board had occasion to con-siderthis veryissue inLion Uniform,285 NLRB 249 (1987) There, theBoard found that recent amendments to EAJA make clear that theagency, rather than the administrative law judge, makes the final decisionon the awardof attorney's fees505The Board has considered the decision and therecord in light of the exceptions, motions, andbriefs and has decided to affirm the judge's rulings,findings, and conclusions only to the extent consist-ent with this Supplemental Decision and Order.On March 4, 1982, the Board issued a Decisionand Order in the underlying unfair labor practicecase.3On April 5, 1982, the Applicant applied foran award of attorney's fees and expenses pursuantto the Equal Access to Justice Act (EAJA), 5U.S.C. § 504 (1982).4 In the attached supplementaldecision, the judge found that the application wastimely filed, the Applicant is an eligible party, andthe position of the General Counsel in the underly-ing case was not "substantially justified" with re-spect to certain allegations within the meaning ofEAJA. Accordingly, the judge recommended thattheApplicant be reimbursed for certain specifiedfees and expenses incurred in the underlying unfairlabor practice proceeding and in the instant EAJAproceeding.Initially,we must rule on the judge's denial ofthe General Counsel's motion to strike the applica-tion as untimely filed.Analogizing applicationsfiled under EAJA to those filed under the FederalTort Claims Act, the judge concluded that the ap-plication was timely filed, even though it was filed2 calendar days beyond the 30-day filing periodprovided in EAJA, Section 504(a)(2). The 30th dayfollowing issuance of the Board's Decision andOrder, however, fell on Saturday, April 3, 1983. InB. J.Heating,268NLRB 643 (1984), the Boardheld that when the 30th day falls on a Saturday,Sunday, or legal holiday, an application filed onthe firstbusinessday following the expiration dayis timely.Accordingly, we agree with the judgethat the application was timely filed because it wasfiled on the first business day following the 30th-day deadline, which fell on a Saturday.The General Counsel contests the Applicant'seligibility for an award, contending that, pursuanttoSection 102.143(g) of the Board's Rules andRegulations, the net worth of the Applicant mustbe aggregated with that of its alleged affiliates, TheWood,Wire and Metal Lathers' InternationalUnion, and the local unions affiliated with thatInternational, to determine whether the Applicantisa qualifying "party"5 under EAJA. We find it8Lathers Local 46 (New York & Vicinity),260 NLRB 624 (1982).4 Subsequently,EAJA wasamended SeePub L 99-80, 99Stat 183-187 (1985)5 In defininga "party"entitledto recoverexpenses incurred in an ad-ministrative proceeding,5 U S C § 605(b)(1XB), which is the applicablesubsectionof EAJA,reads in relevant part"Party"means a party as definedin 5 U.S C. 551(3),who is .(u)any owner of anunincorporated business, or any partnership,corpo-Continued289 NLRB No. 64 506DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDunnecessary to resolve this eligibilityissue in lightof our ultimate conclusion that the General Coun-sel's position in the unfair labor practice proceed-ing was substantially justified as discussed below.Assuming the Applicant's eligibility, we turn tothe standards to be appliedinmakingan award.Section 504(a)(1) of EAJA provides that an awardshall be made to a prevailing party unless "the po-sition of the agency as a party to the proceedingwas substantially justified or . . . special circum-stances make an awardunjust." The Board's Rulesand Regulations provide that an applicant may re-ceive an award for fees andexpensesincurred inconnection with an adversary adjudication if it pre-vailed in that proceeding or in a significant and dis-crete substantive portion of that proceeding,unlessthe General Counsel proves that her position in theunfair labor practice case, over which the applicanthas prevailed, was substantially justified.6 Further,in order to defeat a claim for fees and expensestrader EAJA, the General Counsel must meet thatburden with respect to each readily identifiablestage of the proceeding.? Congress has emphasizedthat no adverse inferences are to be drawn fromthe fact that the Government did not prevail in theadversary adjudication. Nor does the standard re-quire the Government to establish that its decisionto litigate was based on a substantial probability ofprevailing.8Concerning the merits of this application, a briefreview of the underlying unfair labor practice caseis inorder.The Metallic Lathers' Union of NewYork and Vicinity Local 46 of The Wood, Wireand Metal Lathers' International Union (the Union)operates an exclusive hiring hall for the referral ofworkmen in the lathing and structural steel rein-forcing trades. The General Counsel contended inthe underlying complaint that the Union had vio-ration, association,unit of local government,or organization, the networth of which did not exceed $7,000,000 at the time the adversaryadjudicationwas initiated,and which had not more than 500 em-ployees at the time the adversary adjudication was initiated.8Board'sRules and Regulations,Secs 102 143(b), 102 144(a). Thejudge's supplemental decision in this case issued February 11, 1983, priorto the 1985 amendments to EAJA Subsequent to those amendments, ef-fectiveMay 15, 1986, the Board revised Sec.102.144(a) of its Rules andRegulations regarding substantial justificationThat section now states(51 Fed Reg.17732 (1986))An eligible applicant may receive an award for fees and expenses in-curred in connection with an adversary adjudication or in connec-tionwith a significant and discrete substantive portion of that pro-ceeding, unless the position of the General Counsel over which theapplicant has prevailed was substantially justifiedThe burden ofproofthat an award should not be made to an eligible applicant is onthe General Counsel, who may avoid an award by showing that theGeneral Counsel's position in the proceeding was substantially justi-fied'SeeTyler Business Services v. NLRB,695 F 2d 73 (4th Cir 1982)8S Rep No 253, 96th Cong 1stSess 6,HR. Rep No 1418, 96thCong 2d Sess 16 reprinted in 1980 U.S Code Cong & AD. News 4953,4990lated Section 8(b)(1)(A) and (2) of the Act by dis-criminatorily giving preference in referrals to itsmembers (journeymen or bookmen) and denyingreferrals to permitmen (nonmembers and those whoare members of other locals). This discrimination, itwas alleged,occurred through the followingmeans:(a) the Union failed to use the court-man-dated prioritylist inmakingjob referrals; (b) theUnion permitted members to circumvent the hiringhall rules by obtaining jobs with contractors with-out registering at the union hall (direct hires); (c)the Union allowed members to return to work fora contractor after a layoff in excess of 1 day (call-backs), all to the detriment of the permitmen; and(d) the Union gave preference in referrals to mem-bers and failed and refused to refer nonmemberswho were entitled to such referrals.The hearing opened on October 31, 1978, andwas postponed indefinitely pending settlement dis-cussions.Once the hearing resumed in September1980, evidence was revealed, which was apparentlyunknown to the General Counsel and which estab-lished that use of the priority lists had been aban-doned about September 1, 1976, and referrals afterthat date were made according to the order ofdaily sign-in.After the General Counsel's case-in-chief, theRespondent moved fordismissal,contending thatthe evidence did not support the allegations. Thejudge denied the motion.In ruling onthe application for attorney's fees,the judge found thatthe General Counsel had a reasonable basis infact for issuing the complaint, amending itwhen the hearing reopened, and proceedingthrough the litigation, at least until that pointwhere its misunderstandings with respect tothe discontinuance of the priority lists becameobvious.Accordingly, to the extent describedabove, I find that General Counsel's positionwas substantially justified.9The judge further found, however, thatwhen it became clear that the evidence wouldnot support complaintallegationsbased uponalleged breaches of the priority system, Gener-alCounsel changed its theory to allege moregenerallywidespread discriminationagainstthe permit men based upon its analysis of theactivity reports showing that bookmen re-ceived far more referrals, with far fewer hiringhall registrations, than permit men.8The Applicant did not file exceptions to this finding LATHERS LOCAL46 (BUILDINGCONTRACTORS)507The judge concluded that the General Counsel hadfailedto sustainthe burden of proving that the po-sition with respect to callbacks and direct hires wassubstantially justified. In the judge's estimation, theGeneral Counsel's theory, based on a comparisonof member versus nonmember referrals, had neithera factual nora legal basis.The judge also foundthat the General Counsel's position with respect tothe steward-referralissuewas not substantially jus-tified.10In her exceptions to these findings, the GeneralCounsel contends that the judge erred in treatingthe callback and direct-hire allegations as signifi-cant and discrete portions of the case, when in factthey were but subparts of the overall theory of vio-lation,i.e.,that the Applicant was operating itshiring hall in a discriminatorymanner,providingpreferentialtreatment formembers over non-members. The General Counsel also contends thatthe judge erred in concluding that the GeneralCounsel was not substantially justifiedin issuing acomplainton these issues.Finally, theGeneralCounselarguesthat the judge erred in finding thatthe General Counsel was not substantially justifiedin continuingto litigateallallegationsafter Sep-tember 22, 1980.We find merit in the General Counsel's excep-tionsbecause the direct-hire- and callbackallega-tions and the steward-referralsissuedo not consti-tute a "significant and discrete portion of the pro-ceeding. "11 Inview of the fact that the Applicant'sentirehiring hall operations were under scrutiny, itincurred no discernible additional effort in litigat-ing the General Counsel's overall theory of dis-crimination.Moreover,we disagreewith thejudge'sassessmentthat theGeneralCounsel'stheory was "changed" to allege that bookmen re-ceived far more referrals, with far fewer hiring hallregistrations,than permitmen. As notedearlier inthe discussion of the procedural history of thiscase, the General Counsel initially made this allega-tion of discrimination in the September 25, 1978amended consolidated complaint and supported itwith referral activity reports. This allegation wasnot added after the testimony was adduced regard-ing discontinuance of the priority list.Additionally,even assumingarguendo that thedirect-hire and callbackallegationsdo represent a"significant and discrete" portion of the unfairlabor practice proceeding, we disagree with the10 In the underlying decision,the judge found that the Union had dis-criminatorily refused to appoint stewards from among journeymen mem-bers of other locals,in violation of Sec.8(b)(1)(A) and(2) of the Act.The Board ultimately concluded that the issue had not been litigated attrial and reversed the judge's finding.11See, e.g.,TempTech Industries,266 NLRB 730 (1983), enfd. 756F.2d 586(7th Cir.1985);LionUniform,285 NLRB249 (1987).judge's finding that the General Counsel was notsubstantially justifiedin issuinga complaint onthose allegations. In our view, the resolution of thecallback and direct-hire allegations, as with theout-of-priority allegation, depended on inferences 12to be drawn from a statistical and factual analysisof the activity reports as well as credibility resolu-tions 13based on the witnesses' testimony. Even thejudge concluded in the initial litigation that,"[e]xaminedbroadly, comparing only the memberreferrals against those received by nonmembers,the statisticswouldseemto support the GeneralCounsel's contentions."14Moreover, "[i]twouldappear from the record that journeymen benefitedmore frequently from direct hires and callbacksthan did permitmen." 15 At the time the complaintissued, theGeneral Counsel was not basing thecase only on reasonable inferences to be drawnfrom the activity reports. Rather, the GeneralCounsel relied also on the Charging Parties' affida-vits outlining a proclivity on the part of businessagents to favor members over nonmembers whenmaking referrals.16 After reviewing the testimonyfrom the General Counsel's witnesses, the judgefound that "[c]ertainstatementsby the businessagentsdo tend to showsomedesire on their part toprefer members." 17In pursuingthe decisionto issue acomplaint andtake the case to hearing, the General Counsel wasarmed with sworn affidavits from the ChargingParties that indicated discriminatory motivation onthe part of the businessagents intheir referralpractices,togetherwith the statisticalanalysisgleaned from referral data contained in the activityreports,which it is reasonable to view as substan-tial evidence supporting the Charging Parties' alle-gations.In addition, there was legal precedent es-tablishing that in certain circumstances the Boardwould find a violation of Section 8(b)(1)(A) and (2)based primarily on statistical evidence.1812 SeeBask Paint&Sandblast Co.,270 NLRB 514 (1984);Iowa ParcelService,266 NLRB 392 (1983),enfd.sub nom.Iowa Express Distribution v.NLRB,739 F.2d 1305 (8th Cit. 1984), cert. denied mem.469 U.S. 1088and 470 U.S. 1024 (1984).18See,e.g.,NatchezCoca-Cola Bottling Co.,269NLRB 877, 878(1984).14 260 NLRB 624, 638(1982).1s Id.18 In reaching our determination on the substantial justification ques-tion,we find it unnecessary to rely on the affidavits attached to the Gen-eral Counsel's answer to thisEAJAapplication." Id. at 640.'s SeeIronWorkersLocal 45 (Contractorsof New Jersey),235 NLRB211 (1978);IronWorkersLocal 373 (Contractorsof New Jersey),235NLRB 232(1978);IronWorkers Local 480(Contractorsof New Jersey),235 NLRB 1511 (1978). 508DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThus, the General Counsel presented evidencethat, if credited and found sufficiently probative 19by the factfinder, would prima facie establish themerits of the contentions the General Counsel wasmaking.The General Counsel's case did not pre-vail, in part, because the judge concluded that thestatistical record was too open to the possibility oferror and he did not find the discriminatory motivetestimony sufficiently extensive or persuasive tosupport the finding of a violation. Such weighingof facts and drawing of inferences is not the Gener-alCounsel's province in the investigative stage of aproceeding. The weighing of variousexplanationsfor the apparent discriminatory treatment of non-members and the drawing of inferences from thetestimony are, in the first instance, the exclusiveprovince of the judge; they require submission ofthe case to the factfinding process of litigation.The judge also accused the General Counsel ofdisregarding recognized exceptions to the referralsystem. In our view, the General Counsel prudent-ly concluded that a reasonable evidentiary infer-ence could be drawn from what was perceived tobe a striking statistical contrast between memberand nonmember referrals, notwithstanding the rec-ognized exceptions to the referral procedures. Theinference could also be drawn that a substantialnumber of special exception designations werefalse.Accordingly, we find that the General Counselhad substantial justification for issuing the com-plaint and proceeding to hearing on all allegationsof the complaint, including the callback and direct-hire allegations.Those allegations were but sub-parts of the overall allegation that the Applicantwas operating its hiring hall in a discriminatoryfashion.Further, given the evidence adduced andthe type of violations alleged, the General Counselwas substantially justified in continuing to litigatethe entire case up to final resolution of the issuesby the Board.The application will be denied in its entirety.ORDERThe National Labor Relations Board orders thatthe application for attorney's fees and expensesfiled by The Metallic Lathers' Union of New Yorkand Vicinity Local 46 of The Wood, Wire andMetal Lathers' International Union pursuant to theEqual Access to Justice Act and theBoard'sRulesand Regulations is denied.19There is no bright-line test toapplyinmaking a determination onwhat set of circumstances in an out-of-order referral case is sufficient toestablish a violationof the Actor how manyout-of-order referrals arenecessary to establish a pattern of unlawful conduct See the court's dis-cussion inElectricalWorkers IBEW Local 211 v NLRB,821 F.2d 206 (3dCir 1987)SUPPLEMENTAL DECISIONEqual Access to Justice ActSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge.These consolidated cases were tried before me in NewYork, New York, on October 31, 1978; September 17,18, and 22, 1980, December 15, 16, and 17, 1980; andJanuary 22,1981. Inmy decision, dated July 30, 1981, Irecommended that the consolidated complaints be dis-missed in all respects save one.The GeneralCounsel andRespondent filed exceptions to my recommended Orderand, on March4, 1982,the Board issued its Decision andOrder,260 NLRB 624(1982)dismissing the consolidatedcomplaints in their entirety.'By an application received by the Board on April 5,1982, as subsequently revised, TheMetallicLathers'Union of New York and Vicinity Local 46 of TheWood, Wire and Metal Lathers' Union (the Applicant orthe Union),seeks an award of attorney fees and expensesin the amount of $44,808 under the Equal Access to Jus-ticeAct (EAJA), Pub. L. 96-481, 94 Stat. 2325, 5 U.S.C.§ 504 and Sec. 102.143 et seq. of the Board's Rules andRegulations.2By Order of the Board dated April 9,1982, that application was referred to me for appropriateaction.Following denial of the General Counsel's motion todismiss the EAJA application and the Applicant's sub-mission of additional information as directed in my June23, 1982 Order, the General Counsel, on October 6,1982, filed its answer together with a supporting memo-randum and other documents. On October 28, the Appli-cant submitted a reply memorandum.The issue having thus been joined, this decision ismade on the documents in the record pursuant to Sec-tion 102.153(a) and (b) of the Board's Rules and Regula-tions.1.THE ISSUESThe followingissues willbe treatedseriatimA. Was the application timely filed?B.IstheApplicantan eligiblepartyunderEAJA?C.Was thepositionof the General Counsel inthislitigationsubstantially justified?D. May the Applicant recoverfees and expensesincurred prior to October 1, 1981?E.May the Applicant recover feesand expensesincurred in prosecutingitsEAJAapplication?F.To what reasonablefees and expenses is theApplicant entitled?1Ihad foundthatthe RespondentUnion haddiscriminatorily refusedto appoint stewards from amongthe Local46 permitmen who were jour-neymen in other locals, in violation of Section8(bx1)(A) and (2) TheBoard held that the General Counsel had failed to put this question inissue at the hearing,thereby denying the Union anopportunityto litigatethe matterfully and topresent evidencejustifying its conductThus, theissue had not beensufficientlylitigated2By its revision,the Applicant seeks those additional fees and expensesincurred in pressing its EAJA application. LATHERS LOCAL 46 (BUILDING CONTRACTORS)509II.DISCUSSIONA. TimelinessEAJA, Section 504(a)(2), and the Board's Rules, Sec-tion 102.148 require that an application for fees and ex-penses befiledwithin "30 days after the entry of theBoard's final order," the "final disposition in the adver-sary adjudication." In the instant case, the Board's Orderissued on March 4, 1982, and Respondent's application,while "dated and apparently served by mail on April 1,1982,"3was filed with theBoard onApril 5,1982, nu-merically beyond the 30-daylimitationperiod. The Gen-eralCounsel has moved for dismissal of the applicationas untimely.Inmy earlier Order denying the General Counsel'smotion to dismiss, I concluded that the application hadbeen timely filed, stating the following:The Board's Order referring Respondent's applica-tion to me establishes that it was filed with theBoard on April 5, 1982, 2 calendar days beyond the30 day filing period provided in EAJA Sec.504(a)(2).The thirtieth day followingissuance ofthe Board's Decision and Order herein, however,fellon Saturday, April 3, 1982. Pursuant to theBoard's Rules and Regulations, Sec. 102.114(a), "aSaturday on which the Board's offices are not openfor business shall be considered a holiday . . ." andthe filing period then runs to the end of the nextbusiness day. The provisions of this rule are proper-ly applied to EAJA applications in order to avoidthe injustice of foreshortening that Act's alreadybrief filing period.Therefore, the period for thefiling of this application ran until the close of busi-ness on Monday, April 5, 1982.That ruling is adhered to here.The General Counsel contends that EAJA,as a relin-quishment of sovereign immunity, must be strictly inter-preted and narrowly construed. The Federal Tort ClaimsAct (FTCA) (28 U.S.C. § 1346, 2671 et seq.) is similiarlya limited waiver of sovereign immunity. The FICA,Section 2401(b), provides, in mandatory language evenmore explicit than that of EAJA § 504(a)(2):A tort claim against the United States shall be for-ever barred.. .unless action is begun within sixmonths after the date ofmailing...of notice offinal denial of the claim by the agency to which itwas presented.In bothKirby v.U.S., 479 F. Supp. 863 (D.S.C. 1979),andRodriquezv.US.,382 F.Supp 1 (D.P.R. 1974), thequestionwas presented whether, when the applicablelimitations periodwould have expired on a Saturday,that period was extended until the next business day,pursuant to Rule 6(a) of the Federal Rules of Civil Pro-cedure.That rule provides, in language substantiallyidentical to that of the Board's Rule 102.114(a), that3G. C. memorandum in supportof answer, 8.The last day of the period so computed shall be in-cluded unless it is a Saturday, a Sunday, or legalholiday, in which event the period runs until theend of the next day which is not a Saturday,Sunday or legal holiday.Both courts held Rule 6(a) applicable to the FederalTort Claims Act and found the actions to have beentimely filed. They noted that the absence of contrary leg-islative intent suggested implied congressionalapprovalof a lenient and liberal approach. Those cases are, to allpractical effect, "on all fours" with the instant situationand the analyses presented are compelling. Further guid-ance is provided by the rationale of.Bledsoe v.Depart-ment of Housing and Urban Development,398 F.Supp. 315(E.D.Pa. 1975). The court specifically addressed the sov-ereign immunity question and stated:Strict construction of the statutory provisions appli-cable to the Act may be appropriate in certain in-stances to avoid unwarranted extensions of thewaiver of sovereign immunity, provided by Con-gress.However,it is a perversionof this principletoconstrue the six month provision of section2401(b) so that six months under section 2401(b) in-cludes less time, in fact, than that provided underany other six-month statutory period. Absent explic-itcongressional direction, courts should not, underthe rubric of sovereign immunity, create a separateand cramped mathematics of computation. [Id. at320-321.]As noted, the limitations provision of the FICA moreexpressly bars actions filed outside the stated period thandoes EAJA, and it sets forth a longer period in which tofile than EAJA provides. EAJA's abbrievated limitationsperiod and its less explicit language thus provide evenstronger justification for a liberal application of what thecourt inBledsoedescribed as the general or common lawrulewith respect to the computation of limitations peri-ods. See alsoSherwood Bros v. District of Columbia, 72App. D.C. 155, 113 F.2d 162, (1940), quoted inBledsoe,where it was pointed out that the rule (as embodied inFRCP Sec. 2401(b) and Sec. 102.114(a) of the Board'sRules) was "the common-law rule . . . embedded in thehabits and customs of the community . . . by long-estab-lised legal and commercial tradition." The court therefound it reasonable to "assume that Congress had thecommon-law rule in mind when it legislated, and to con-strue the statute accordingly."44 Cf.Monark Boat Co.,262 NLRB 994 (1982). There, the Board, facedwith thequestionof whether the 3-day periodfor the filingof an EAJAapplicationwas extendedby 3 dayspursuant to Sec.102.114(a) of theBoard'sRules, concluded thatthe 30-daytime limit was a jurisdictionalcondition that the Board could not legally extend.The Boardfurthernoted thatthe 3-day extensionportion of Rule 102.114(a) was not appli-cable to anEAJA applicationinasmuch as that portion of the rule dealswith actions required to be taken "within a prescribedperiod afterserv-ice"and EAJA § 504(a)(2) and the Board'sRule Sec.102.148 both re-quire that the application be filed within 30 days ofentryof the finalorder,without reference to service.The Boardleft open the questionpresented here as to effect of Rule 102.114(a) on a 30-day limitationperiod that ends on a Saturday, Sunday, or legal holiday. The Boardsimilarly left this question openinLord Jim's,264 NLRB1098 (1982). 510DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAccordingly, I conclude that the filing of this applica-tion on Monday, April 5, 1982, was timely. The GeneralCounsel's motion to dismiss the application as untimely isdenied.B. The Applicant's EligibilityThe General Counsel concedes that the Applicant,standing alone, meets the EAJA eligibility requirements,inasmuch as it was an unincorporated association or or-ganization with a net worth not exceeding $5 million oremploying more than 500 employees at the time the ad-versary adjudication was initiated. However, the GeneralCounsel contends that the Applicant has not establishedits eligibilityinasmuchas it failed to provide the number,category, and work location of the employees, or the networth, of its alleged affiliates, TheWood, Wire andMetal Lathers' International Union and the local unionsaffiliatedwith thatInternational. 5In its response to my order on motion to dismiss itsEAJA application, where I had raised questions concern-ing the Applicant's potential affiliates, the Applicant setforth, by affidavit, that its International union had but 15employees working in various specified locations and po-sitions as of January 23, 1978, when the original com-plaint issued. It further claimed by affidavit that the networth of that International union, as of December 31,1978,was less than $5 million. Other than naming thevarious locals affiliated with its International union, theApplicant did not provide anyinformationas to eitherthe net worth of such local unions or the numbers, posi-tions, or locations of their employees. eEAJA, which is expressly applicable to labor organiza-tions,'makes no mention of the aggregation of either thenet worth or the employee complement of an applicantwith that of affiliates. The reference to affiliates, as foundin the Board's Rules, apparently stems from the modelrules of the Administrative Conference of the UnitedStates (ACUS), Section 0.104(f). That section suggestedthe following rule.(f)The net worth and number of employees ofthe Applicant and all of its affiliates shall be aggre-gated to determine eligibility. Any individual, cor-poration or other entity that directly or indirectlycontrols or owns a majority of the voting shares orother interests of the Applicant, or any corporationor other entity of which the Applicant directly orb The Board's Rule Sec 102.143(g) providesThe net worth and number of employees of the Applicant and all ofits affiliates shall be aggregated to determine eligibility6The Applicant submitted a list of approximately 246 local unions inthe United States and Canada, which were affiliated with The Wood,Wire and Metal Lathers' International Union. None of these, it stated,wereas large asthe Applicant and few, it believed, had any full-time em-ployeesThe Applicant denied that it was affiliated with The Wood,Wire and Metal Lathers' International Union or any of the locals affili-atedwith that International within the contemplation of the Board'sRules.EAJA, Sec. 202(a) provides, miter alia.The Congress finds that certain individuals, partnerships, corpora-tions, and labor and other organizations may be deterred from seek-ing review of, defending against, unreasonable governmental actionbecause of the expense involved in securing the vindication of theirrights in civil actions and in administrative proceedingsindirectly owns or controls a majority of the votingshares or other interest, will be considered an affili-ate for purposes of this part, unless the adjudicativeofficer determines that such treatment would beunjust andcontrary to the purposes of the Act inlight of the actual relationship between the affiliatedentities. In addition, the adjudicative officer may de-termine that financial reltationships of the Applicantother than those described in the paragraph consti-tute special circumstances thatwould make anaward unjust.The model rules would thus have required aggregationonly when an applicant had a majority interest in an-other entity or was itself controlled by an entity possess-ing a majority interest in it.The Board, in adopting itsrule, omitted the references to majoritycontrol of or byaffiliates,apparently to leave open the questions,present-ed here,as to whether the net worth and employee com-plement of an International union and the other localunions affiliated with it must be aggregated with the em-ployee complement and net worth of an applicant that isitself a local union.Case law provides little relevant precedent. On theone hand,it is clear that a local union is a separate anddistinct entity from the International union with which itmay be affiliated so that one is not automatically liablefor the misconduct of the other.Carbon FuelCo. v.MineWorkers,444 U.S. 212,217 (1979);Mine Workers (BlueDiamond Coal),143NLRB 795 (1963).On the otherhand,when considering whether to assert jurisdictionover a labor organization functioning as an employer, theBoard has considered the relationship between a localunion and its International.SeeLouisianaCouncil No. 17,AFSCME, AFL-CIO,250 NLRB 880, 892 (1980);ChainServiceRestaurant EmployeesLocal 11,132NLRB 960(1961).Absent clear precedent, recourse must be had to thestatute(EAJA)and its stated purposes.As noted, it wasexpressly intendedthat EAJAapply to labor organiza-tions.Application of an affiliation principle as suggestedby the General Counsel would,if considered realistically,render all but the smallest unions,the unaffiliated in-plantorganizations, ineligible.Where Congress has expresslyincluded a group within those intended to be eligible forthe benefits of its legislation,I cannot conclude that it si-multaneously intended to exclude the vast majority ofsuch organizations from those benefits.Accordingly, Imust conclude that the Applicant is not required to ag-gregate the net worth and employee complement of itsInternational union with that of its own in order to es-tablish eligibility. Perforce,itwould not be required toaggregate the net worth and employee complements ofits "sister" locals,with whom its relationships,particular-ly in regard to the matter of control, is even more tenu-ous.8a In the event that the Board,on review of this supplemental decision,concludes,contrary to my recommendation, that the net worth and em-ployee complement of The Wood,Wire and Metal Lathers' InternationalUnion must be aggregated with that of the Applicant,I recommend thatContinued LATHERS LOCAL 46 (BUILDING CONTRACTORS)511The General Counsel's motion to dismiss the applica-tion on the basis of the Applicant's alleged ineligibility istherefore denied.C. The Substantial JustificationQuestionSection 504(a)(1) of EAJA provides that an awardshall be made to a prevailing party unless "the positionof the agency as a party to the proceeding was substan-tially justified or . . . special circumstances make anaward unjust." The burden of establishing substantial jus-tification is on the Government and the test of whethergovernmental action is substantially justified is one ofreasonableness.The government, to defeat an award,must establish that its position had a reasonable basis infact and law. However, the fact that the Governmentlost its case does not give rise to any presumption that itspositionwas unreasonable and the "substantially justi-fied" standard does not "require the Government to es-tablish that its decision to litigate was based on a substan-tialprobability of prevailing."eMoreover, as the Boardhas recently pointed out, the Government's positionmight still be deemed reasonable in fact and law notwith-standing that the General Counsel failed to establish aprima facie case.'O The "special circumstances" excep-tionwas included in the statute to permit the govern-ment to advance "in good faith the novel but credibleextensions and interpretations of the law that often un-derlie vigorous enforcement efforts."" It permits the liti-gation of close questions of fact or law.12The General Counsel, acknowledging its burden to es-tablish substantial justification, contends that its positionswere reasonable both at the time that complaint firstissued, January 23, 1978, and when the hearing resumedafter a 2-year hiatus in September 1980. Particularly, itpoints to the language of the hiring hall agreement, anal-ysis of the hiring hall records showing a preponderanceof referralsto union members,and the Applicant-Re-spondent's limited cooperation in the investigation of theunderlying unfair labor practice charges. The GeneralCounsel further contends that it acted reasonably in liti-gating the EAJA case inasmuch as it involves issues offirst impression and thus argues that the Applicant's re-vised request for fees and expenses incurred in the EAJAproceeding should be denied. The Applicant, pointingspecifically to the findings and conclusions set forth inmy decision and order, as affirmed by the Board, dis-putes the General Counsel's contentions of substantialjustification. It asserts that the General Counsel totallythe Applicantnot be penalized for its failureto submit with itsapplica-tion a detailed exhibit showing thenet worth of the Applicant and anyaffiliates(as definedinSec102.143(g)) as requiredby Rule 102 147(t).My orderon motion to dismiss applicationrequired the Applicant to pro-videinformation concerning the networth of theInternational union didnot specifically require the furnishingof a detailed net worthstatementIf the affidavitthat it submitted is considered insufficient,due processwould require that theApplicantbe permitted additional time to furnishappropriate documentationS Rep No. 96-254 at 6-7, 14-15 (1979), H R Conf Rep No 96-1418 at 10-11 (1980);Stanley Spencer v.NLRB,548 F Supp256, 261(D C. Cir 1982)10 SeeEnerhaul,Inc,263 NLRB 890 (1982)11 S Rep No96-253, supraat 7, H.R Conf. Rep No 96-1418, supra12 126 Cong RecH10226(daily ed Oct.1, 1980)misunderstood the rules and procedures under which thehiring hall operated,causing ittomisplead substantialportions of the complaint and furthercausing itto placeunwarranted reliance on alleged numerical disparities inthe referral of membersand permitmen.This failure tocomprehend how the hiring hall operated, the Applicantcontends, resulted from a faulty and inadequate investi-gation.Contrary to the General Counsel, the Applicantcontends that this case did not present either close ornovel questions of fact or law. Resolution of these issuesrequiresexaminationof the General Counsel's conten-tions, the evidence that it possessed and adduced in sup-port of those contentions, and my findings thereon.As described more fully in my initial decision, theUnion's jurisdiction included inside skilled lathers' workand outside less-skilled work that was the laying out orpreparation of reinforcing structural steel preliminary tothe pouring of concrete for slabs,beams,and columns.The outside work included both general and specificwork skills. The Union's geographical jurisdiction includ-ed the five boroughs of New York and considerable sub-urban territory outside those boroughs.The Applicant operated a hiring hall under rules estab-lished pursuant to a consent decree and settlement agree-ment approved by Judge Marvin E. Frankel in settle-ment of an action under title VII of the Civil Rights Actof 1964. The agreement provided for the opening of theUnion's hiring hall to nonmembers, particularly membersof minority groups, by permitting them to acquire workpermits for outside work. It required nondiscriminatoryreferrals but permitted preference on the basis of experi-ence where specific skills were required. Specifically es-tablished was a system of acquiring priority for referralsby those who had registered six or moretimes in a 2-week period. All employment was supposed to be se-cured through the hiring hall; employees were not sup-posed to secure their own employment and, if they werelaid off for more than 1 day, they were supposed toreturn to the hiring hall and register for referral to subse-quent employment. Employers were, however, permittedto transfer workmen between jobsites so long as therewas no break in the continuity of employment. TheUnion was precluded from granting employer requestsfor the referral of specific individuals except as foreman;itwas, however, permitted to fill requests for minoritygroup workmen. The agreement required the Union toplan, establish, and publicizetrainingprograms to in-crease the specific experience of permitmen for outsidework.The employers with whom the Union had collective-bargaining agreementswere not parties to the consentdecree and agreement. However, the contracts betweenthe Union and two associations of employers providedfor the establishment of an exclusive hiring hall andadopted the rules set forth in the consent decree andagreementas the rules governing the operation of thathiring hall. The record does not reveal whether asimilarincorporation of those rules and procedures existed inthe collective-bargainingagreementsbetween the Unionand the other employers with whom it had collective-bargaining agreements. 512DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe terms governing the operation of the Union'shiring hall required that extensive records be preparedand maintained.Included in these records was documen-tation of the employees'signingin at the hiring hall, thecontractors' requests for workmen, the referrals in re-sponse to such requests, and the reports from the jobsitesindicating thework performed and by whom. Theserecords were collated by computer into periodic activityreports.The General Counsel's original complaint, dated Janu-ary 23, 1978, alleged that the Union had discriminatedagainst the permitmen by failing to follow the prioritysystem established by the hiring hall rules and by permit-ting bookmen to obtain employment directly from theemployers, thus circumventing the hiring hall. When thatcomplaint issued,the General Counsel possessed the ac-tivity reports detailing the referral activity in the hiringhall.From those acitivity reports it appeared that the lit-eral termsof the prioritysystem were,indeed,being ig-nored to the detriment of the the permitmen. The Gener-alCounsel also possessed affidavits from a number of thepermitmen indicating use of out-of-date priority lists andattributing statements to the Union's business agents thatwere susceptible to an interpretation establishing a pref-erence and an intention on the part of those businessagents to refer bookmen.' 3Once the hearing was resumed in September 1980, evi-dence was introduced that established that the above-de-scribed system of according priorities had fallen into dis-array by 1975 due to the fact that the number of jobseekerswas far out of proportion to the relatively fewjobs available. About September 1, 1976, after nearly 2years of referralsbeing madefrom backlogged prioritylists thatwere months or years old, the priority systemwas abandoned by authority of the hiring hall's court-ap-pointed administrator.Referrals after that date weremade according to the order of daily sign-in. The Gener-al Counsel was apparently unaware of the backlog of pri-ority lists used during the 1975 and 1976 and was similar-ly unaware that the use of those lists had been aban-doned with the administrator'spermission.As I found,thismisunderstanding as to the operations of the prioritysytems caused the General Counsel to misplead those as-pects of the complaint that related to the priority system.13Ultimately,the General Counsel introduced the testimony of severalpermitmen to this latter effect I found those statements to be neither"sufficientlynumerous or persuasive,when viewed againstfive years ofreferral activity, to overcome the valid explanations for the disparity inreferralsor the evidence establishing the unreliability of the activityreports as proof of discrimination " 260 NLRB at 630-631,638-639 TheGeneral Counsel submitted,as attachments to its answer to the applica-tion here, affidavits of 15 permitmen,including 4 charging parties, whosetestimony was never offered.The General Counsel contended that by thetime this case resumed for hearing in September 1980, after the 2-yearhiatus for settlement discussions,these individuals had become either un-available or uncooperative Contained in the affidavits of three of thoseemployees are statements similar to those contained in the record, whichtend to show a preferenceby thebusiness agents for bookmen Nine, Iwould conclude,merely confirmed data contained in the activity reportsor expressed the witnesses'belief that they had been discriminated againstfor various reasons Three of these affidavits,itappears,were receivedby the General Counselsubsequentto July 1979,including two taken inearlyAugust 1980 None of these latter affidavits contribute probativesupport to the General Counsel's positionThe General Counsel asserts, without contradiction,that the Union had cooperated only minimally in the in-vestigation of the unfair labor practice charges and fur-ther asserts that it was justified in proceeding to com-plaint and litigation in reliance on evidence indicatingthat the priority rules had never been changed in writ-ing, that the Union remained under the obligation tocomply with those rules, and that it failed to do so. Inlight of activityreports tendingto show that the prioritysystem was being ignored and the affidavits of at leastsome permitmen tending to establish reliance on out-of-date priority lists and a willingness on the part of theUnion's business agents to favor the bookmen,and in theabsence of cooperationby the Unionduring the courseof theinvestigation,which might have corrected theGeneral Counsel's misunderstandings,Imust concludethat the General Counsel had a reasonable basis in factfor issuing the complaint,amending it when the hearingreopened,and proceeding through the litigation,at leastuntil that point where its misunderstandings became ob-vious.' 4Accordingly, to the extent described above, Ifind that the General Counsel's position was substantiallyjustified.However, when it became clear that the evidencewould not support complaint allegations based on allegedbreaches of the priority system, the General Counselchanged its theory to allege more generally widespreaddiscrimination against the permitmen based on its analy-sisof the activity reports showing that bookmen re-ceived far more referrals, with far fewer hiring hall reg-istrations, than permitmen. As I stated in my initial deci-sion:. . .Examined broadly, comparing only themember referrals against those received by non-members, the statistics would seem to support theGeneral Counsel's contentions. Clearly, the journey-men-members of Local 46 received the lion's shareof the referrals. Such a broad examination, howev-er, is misleading[260 NLRB at 638].I found that in making its comparison of member andnonmember referrals, the General Counsel had disregard-ed the recognized exceptions to the referral system forinsideworkers and specifically skilled outside workers.Its failure to consider these exceptions led to "fallaciousconclusions . . . of no probative value in determiningwhether or not the Union operateditshiring hall in adiscriminatorymanner." (260 NLRB at 638.) To theextent that the General Counsel recognized the existenceof these exceptions, it argued that the Union falsely la-beled contractors' requests as requiring specific experi-ence so as to exclude permitmen from the referrals. The14 This is not to stay that the General Counsel was blameless in regardto this misunderstanding Evidence on this point and others could havebeen secured from the court-appointed administrator Indeed, when, onNovember 16, 1978, the General Counsel brought to my attention the ad-ministrator's refusal to comply with a subpoena unless authorized to doso by the district court from which his appointment stemmed,I directedthat the General Counsel and the admimstrartor go to that court for thenecessary authorizationsThe General Counsel did not further pursuethat avenue LATHERS LOCAL46 (BUILDINGCONTRACTORS)513General Counsel also argued that the Union had failed initsobligationto providetrainingfor specificexperiencejobs to thepermitmen.Ifound that neitherallegationwas encompassedwithin the complaint nor supported byrecord evidence. I further found that when the GeneralCounsel's specificexamples of alleged discriminationwere examinedin light of the recognized exceptions tothe referral procedures, no conclusion of discriminationwas possible.Accordingly,as this principaltheory underlying theGeneral Counsel's continuationof the litigationhad nei-ther a factualnor a legal basisto supportit,Imust con-clude that the General Counsel has failedto sustain itsburden of proving that its portionin this regard was sub-stantiallyjustified or otherwisereasonablybased in factor law. 15In the initial litigation,as previouslystated, the Gener-alCounsel had contended thatRespondenthad breachedthe duty offair representationowed to all those whosought employment through the referral system by fail-ing to enforcethe hiringhall rules on workers who se-cured employment without union referral and on con-tractors who called back employees or hired them direct-ly. I found that even if such a contention had a basis inlaw, the record evidence did not supportthe allegation.Both membersand nonmembers, including some of theCharging Parties, had benefited from direct hires andcallbacks.There was no evidence that employers wereencouraged by the Union to hire members directly or tocall them back. Moreover, the preponderance of call-backs and direct hires of members over nonmembers, Ifound, could be as rationally explained on the basis ofthe members' specificinside andoutside work skills (fac-tors ignored or disregarded by the General Counsel) andthe likelihood that they were better known to the em-ployers because of their longer service in the industry asby any supposed preference for union members. I furtherfound that the statistical record relied on by the GeneralCounsel was too open to the possibility of error, particu-larly error resulting from missing stewards' reports, tosupport the General Counsel's allegations.This was espe-cially pertinent, I found, to the callbackallegations inas-much as a missingsteward's report would make it appearas if all of the employees on the jobsite had benefitedfrom callbacks. Finally, I found, in the absence of anyevidence that any of the hundreds of employers who se-cured employees through the Union's hall, other thanthosewho were members of twonamed associations,were bound to comply with the hiring hall rules, I couldnot conclude that the Union could have effectively en-forced the rules had it chosen to do so. In light of theseconclusions, all of which were upheld by the Board, Imust conclude that the General Counsel has failed to sus-tain itsburden of proving that its position in regard to16 SeeTylerBusiness Services vNLRB,695 F 2d 73, 75-76 (4th Cir1982),where the court concludedthat the fact that"the government'spreliminary decision to institute an administrative proceeding may notjustify anaward of attorney's feeswould not precludedan award,if at subsequent stages of the administrative processitappears thatthe government's position at these levels of litigation was not substantial-ly justifiedthe callback and direct-hire allegations were substantiallyjustified.Finally, notwithstanding that I found evidence of dis-crimination in the Union's refusal to appoint stewardsfrom among the permitmen who were journeymen inother locals, I must conclude that the General Counsel'sposition in regard thereto,as asserted in its brief, waswithout substantial justification. As found by the Board,theGeneral Counsel had failed to put this question inissue at the hearing. In light of that failure, its position inregard to this contention can hardly be deemed substan-tially justified or reasonable in fact or law.D. Applicabilityof EAJAto Fees and ExpensesIncurred Prior to October 1, 1981The General Counsel reasserts the position taken ini-tially in its motion to dismiss the application, that feesand expenses incurred prior to October 1, 1981, the ef-fective date of theEAJA,are not recoverable.The Gen-eralCounsel argues that"traditional rules of statutoryconstruction,sovereign immunity,and the Congressionalpurpose underlying an enactmentof the EAJA"warrantsuch a construction.Inmy order denying the motion to dismiss, it wasstated:Iam satisfied that the "plain, clear andcommon meaning" of both the statutoryand regula-tory language supports the conclusion that EAJAwas intended to apply toexpensesand fees incurredbefore October 1, 1981 and that there exists no cleardirection from Congress to the contrary [footnoteomitted].This was the conclusion reached by theCourts inHeydt v. Citizens State Bank,668 F.2d 444(C.A. 8, 1982),Wolverton v. Schweiker,533 F. Supp.420 (D.Ct. Id., 1982), andPhotoData,Inc.v.Sawyer,533 F. Supp. 344 (D.D.C., 1982).Subsequent authority buttresses my earlier conclusion.Thus, inTylerBusiness Services v.NLRB,supra, theUnited States Court of Appeals for the fourth Circuitfound pre-October 1, 1981 fees andexpensesrecoverable,stating that "The Act's test for recovery for attorneyfees is whether the case was pending on or after October1,1981, and not when the fees were incurred."18 Mostpersuasive, I believe, is the decision by Judge Bryant forthe UnitedStatesDistrict Court for the District of Co-lumbia inNunes-Correia v.Haig,543 F.Supp 812 (1982).Recognizingthat prior to the passage of EAJA, "thedoctrineof sovereign immunity barred fee awardsagainst theUnited States absent clear or express statuto-ry authority to the contrary" 17 and responding to the16 The court citedHutto v Finney,437 U S 678, 694 fn 23 (1978), andBradley v School Board,416 U S 696, 711-721 (1974),notingthat " thestatutesinvolvedin those cases and theEqual Access to Justice Act ad-dress similar concerns,"making the rationaleof those casesapplicable toEAJA cases TheBoard has filed a petition for rehearing and a sugges-tion rehearing en bane in theTylercase17Alyeska Pipeline Co. vWilderness Society,421U S 240,267-268(1975) 514DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGovernment's argument that no language in EAJA ex-pressly or unequivocally waived sovereign immunity re-toractively, Judge Bryant stated that he was inclined "tohold that theplain languageof the statute explicitly au-thorizes feesfor pre-October 1, 1981 work" and to findany alternative construction of the Act "strained." How-ever he found it unnecessary to reach that holding, con-cluding from the Congressional Budget Office (CBO)cost estimates that Congress intended EAJA to apply topre-October 1, 1981 fees and expenses. He stated, in ananalysis worth repeating here, the following:According to the government, had Congress ex-pected parties to be able to recover pre-October 1,1981 fees in pending cases, Congress would haveforcasted substantially greater expenditures duringthe Act's first year, when old cases such as the onehere with large accumulated legal fees were beingdecided or settled, than in the Act's second or sub-sequent years. The statistical reasoning underlyingthis argument is flawed. Since,ceteris paribus,thedistribution of long-lived and short lived cases ter-minated in 1982 and each subsequent year willremain constant,awardingfees for theentire litiga-tion in cases pending on or after October 1, 1981can be expected to result in constant expendituresover the years.If,however, the Act does not cover pre-October1981work in pending cases, the estimated totalpayout will increase with the amount of post-Octo-ber 1981 work performed in the cases. Since casesfiled a long time before October 1, 1981 and termi-nated shortly after October 1981 will present lesspost-October 1981work thancases terminatedmany years after 1981, under this assumption annualexpenditures will rise sharply during the Act's firstyears, and then level off.In fact, the Congressional Budget Office predict-ed that theannualexpenditures under the EqualAccess to Justice Act will vary directly with thenumber of cases terminated each year. In addition,the CBO assumed that the cost will increase as aresult of increases in the federal caseload generallyand as a result of inflation. Finally, the CBO pre-dicted that the Act's incentive structure will overtime increase the size of the awards and the numberof cases in which awards are made. H.R.Rep. No.1418, 96th Cong. 2d Sess. 21 reprinted in [1980]U.S. Cong. & Ad. News 4943, 4984, 5000 ("HouseReport").When Congress passed the Equal Access to Jus-ticeAct, it had available the CBO estimate. Con-gress' acceptance of that estimate's assumption thatthe cost of the Act would vary only with cases' te-mination rate, inflation, and the Act's incentiveeffect, demonstrates that Congress clearly intendedthe Act to authorize fees for work performed beforeOctober 1,1981.1818As the Government had inNunes-Correia,the General Counsel hereargued inbothitsmotion to dismiss and in its answer thatthe CBO esti-mates support its arguments againstretroactivityIn denying its motionto dismiss,I had includedJudge Bryant further stated, inNunes-Correia,that hewould have reached the same conclusion even absent theCBO estimate, citingBradley v. School Board,416 U.S.696 (1973);Hutto v. Finney,436 U.S. 678 (1977); and re-lated cases. Judge Bryant noted that the Supreme Courthad applied the fee recovery statutes involved on thesecases retroactively even in the absence of statutory lan-guage and legislative history. As he pointed out, the casefor retroactive fees and expense is stronger under EAJAthan it was under the statute involved inBradley(provid-ing for attorney fees in desegregation cases), which didnot contain the "pending on or after" language ofEAJA.Accordingly,Imust concludethat recovery of thefees and expenses incurred by the Applicant prior to Oc-tober 1, 1981, is not barred by the statute.E. Recovery of Fees and Expenses Incurred inProsecuting the EAJA ApplicationIncluded in the fees and expenses sought by the Appli-cant are those that it incurred in prosecuting this EAJAapplication.The General Counsel argues that such feesand expenses are not recoverable because they were notincurred "in connection with an adversary adjudication"within the meaning of the Board's Rules, Sections102.114 and 102.143. The General Counsel further arguesthat these fees and expenses should not be recoverablebecause the EAJA proceeding was a significant and dis-crete portion of the underlying proceeding where its po-sitions, involving important issues of first impression,were clearly reasonable.EAJA, itself, is silent on the question of whether thefees and expenses incurred in a proceeding under itsterms are themselves recoverable. I believe that if therights granted by EAJA are to have any meaning, suchfees and expenses must be considered recoverable when-ever the Government's position in the underlying pro-ceeding lacks substantial justification. To hold otherwisewould, in many cases, severely impinge on the value ofthe right granted by Congress and discourage otherwiseprevailing litigants from contesting unreasonable govern-mental actions, contrary to the stated purposes of theAct. The only court to consider this question, the FourthCircuit inTylerBusiness Servicessupra, reached thissame conclusion, analogizing this case to cases under theCivil Rights Act of 1964, Pub. L. 88-352, 78 Stat. 241,42 U.S.C.A. § 2000 et seq., where such recovery is per-mitted. 119The estimates [$154 million inthe first fiscal year, $187 million in thesecond,and $228 million in the third) werebased uponprojections ofthe number of proceedingswhich wouldterminate in each year andthe increases therein wereexpressly projectedon the basis of anitci-pated growth in the ammount of litigation and in thecostof livingTheydo not appearto have been projectedupon different lengths oftimedung whichthe fees and expensesmay havebeenincurredAsargued by Respondent,had the CBOintended to encompass onlythosefees and expenses incurred in the firstyear of Act's effective-ness, rather than all of the expenses and feesincurred in all of thecases closedin that year,its estimatesfor [the first fiscal year] wouldhave been much lowerthan its estimatesof cost for the followingyears.18 SeeYoung v Kenley,641 F 2d 192, 195 (4th Cir 1981);Manhart VCity of Los Angeles,652 F 2d 904, 909 (9th Cir 1981),Love Y.Mayor, CityContinued LATHERS LOCAL 46 (BUILDING CONTRACTORS)Accordingly I must reject the General Counsel's ob-jection to the granting of the fees and expenses incurredin connection with the EAJA application.F. The Applicant's Fees and ExpensesApplicant sought reimbursement, at the rate of $75 perhour, less than his normal billing rate, for 258 hours ex-pended by Applicant's principle counsel, Richard H.Markowitz, in the litigation of the underlying case. Italso sought compensation for 10.75 hours expended byMarkowitz in regard to the EAJA application. Includedwithin the 258 hours involved in the underlying casewere 163.5 hours expended between the issuance of com-plaint and September 1980. I have previously found thatthe General Counsel's position in the litigation, insofar asitconcerned alleged violations of the literal terms of thehiring hall rules with respect to the acquistion of prior-itiesandreferrals pursuant to such priorities, was sub-stantially justified notwithstanding that this position wasultimately determined to be erroneous. While no precisecalculation is possible, it would appear that that theoryamounted to approximately 50 percent of the GeneralCounsel's case. The remaining 50 percent, to that pointin time,consisting of its allegations concerning callbacksamd direct hires, whichallegationsI found to be withoutsubstantial justification. Accordingly, because it was Sep-tember 22, 1980, when the General Counsel abandoneditspriority based theory and commenced to argue abroader theory based on the statistical analysis of thehiring hall records, which theory I have found to bewithout substantial justification, I shall reduce the fees towhich Applicant is entitled by 50 percent of those soughtfor time spent between January 25, 1978, and September22, 1980, thus, reducing the allowable compensable hoursby 81.75 hours. Additionally, on my own motion I willdisallow the 2 hours claimed for Markowitz' time spentat the resumption of the hearing on its final day, Januaryof Cheyenne,620 F 2d235, 247 (10th Cu 1980),Weuenberger Y Huecker,593 F 2d 49,53-54(6th Cir.1979);Johnson Y.Mississippi,606 F 2d 635,638-639(5th Cir 1979);Lundv.Affleck,587 F 2d 75,77 (1stCir 1978),andSouza v Southworth,564 F 2d 609, 614 (1st Cyr 1977)51522, 1980.While that resumption had been scheduled tohear the General Counsel's rebuttal testimony, the Gen-eral Counsel had earlier indicated that there would be nosuch testimony. Respondent then used the time to argueon the record for fees and expenses, a position that wasunsupported by then-exisitinglaw. The Union's motionwas also presented in its brief to me. Oral presentation ofthe motion was unnecessary and resulted in unnecessaryexpenditures of time and money for all concerned. Itwould therefore be unjust to permit the Applicant to re-cover attorney fees for time thus expended.I therefore conclude that the Applicant is entitled tothe attorney's fees for Richard H. Markowitz for 185hours at the rate of $75 per hour, a total of $13,875.Applicant seeks attorney's fees, at $65 per hour, forservices performed by William T. Josem, an associate ofMarkowitz, for a total 292 hours expended between Sep-tember 8, 1980, and September 22, 1981 in regard to theunderlying case and a total of 24.75 hours expended byJosem in regard to the EAJA application. In view ofcomplexity of the issues and the volume of the extensiverecord here, I must conclude that an expenditure of316.75 hours at a rate of $65 per hour is reasonable andthat the Applicant is entitled to be reimbursed for theseexpenses, for a total of $20,588.75.I find that the expenses incurred by the Applicant inregard to the litigation of both the underlying case andthe EAJA application, which includes the photocopyingof exhibits, the purchase of transcripts, postage, long-dis-tance telephone calls, and witness fees, totaling $4063, isreasonable.CONCLUSIONSAccordingly,Ifind thatthe Applicantisentitled tothe followingAttorney's fees:Richard Markowitz-$13,875.William T. Josem-$20,588.75Expenses: $4,063Total $38,526.75